Citation Nr: 1400873	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  08-19 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for polio.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to April 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

This appeal was previously before the Board in July 2010 and April 2013.  The Board remanded the claims so that treatment records could be requested, personnel records could be requested, and the Veteran could be scheduled for a hearing.  The case has been returned to the Board for further appellate consideration.

The Veteran testified at personal hearings in February 2010 and September 2013.  The undersigned Veterans Law Judge presided over the September 2013 hearing.  The February 2010 judge is no longer with the Board.  Transcripts of the hearings are contained in the record.

The Veteran's claims file and virtual records were examined in conjunction with this decision.

The issues of entitlement to service connection for polio and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of record reflects that the Veteran's low back disability is not causally related to his service and may not be presumed so, and has not been chronically or continually disabling since his service.

2.  The preponderance of the credible and competent evidence of record reflects that the Veteran's left knee disability is not causally related to his service, may not be presumed so, and has not been chronically or continually disabling since his service


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not warranted.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.655 (2013). 

2.  Service connection for a left knee disability is not warranted.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.655.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA duty to notify was satisfied in this case by way of a letters dated in February and May 2006 that fully addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of what information and evidence was required to substantiate the service connection claims on a direct and presumptive basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and an effective date for the disabilities on appeal.  Notice regarding disability ratings and effective dates was provided in March 2006.  Thus he was provided with appropriate notice prior to the January 2007 rating decision on appeal.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment records are not on file and are currently unavailable.  Efforts by both the VA and the Veteran to obtain his service treatment records have not been fruitful, and formal findings of unavailability have been added to the claims file.  The Veteran has been notified of the VA's inability to secure his service treatment records and any records pertaining to a car accident in Japan.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

The Veteran was also afforded VA examinations in connection with the current claims.  These examinations evaluated the Veteran's low back and left knee disabilities in conjunction with his prior history and described these disabilities in sufficient detail based on the little evidence available, so the Board's evaluation of them is as informed as possible.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board concludes that all available evidence has been obtained and that there is sufficient evidence on file on which to make a decision on the issue decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board also observes that the Veteran was also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

Laws and Regulations

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

As noted above, the Veteran's service treatment records are not available and are currently lost.  Thus, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.

The Veteran has also attempted to obtain, and the VA has attempted to obtain, treatment records from earlier than 2005.  Responses received by the hospitals/doctors contacted by the Veteran and the VA concluded that records for the Veteran's treatment in the 1980s and 1990s were destroyed after ten years.  The claims file does contain Social Security Administration (SSA) records, which includes some private treatment records prior to 2006.  As part of his claim for SSA disability, the Veteran provided a medical history and work history.  He stated that he had right side problems since age 7, but was not diagnosed with polio until 2000.  He reported that from 1990 to 1994 he worked setting up computer equipment and networks and that his employment involved sometimes lifting equipment weighing up to 50 lbs. and frequently weighing 25 lbs.

A private record from May 2005 from a Dr. V. P. included the Veteran's report of quitting drugs in 1985.

A November 2005 private treatment record from Dr. F.B. noted the Veteran's symptoms "exhibit the residual of polio involving the right upper and lower extremities."

The Veteran filed his formal claim for service connection in February 2006.  In March 2006, the Veteran reported that he was in a motor vehicle accident where the car was "flipped going around the flight line."  He reported "my back got hurt, my left knee was not able to hold me up."  In an additional March 2006 statement he noted "the car flipped and rolled over a couple of times.  After getting out of the car my back was throbbing and my left knee also was hurting."  He stated that a police investigation of the accident occurred and he was taken to the hospital.  His knee was wrapped, but "ever since then my knee would go out of place and fill up with fluid and needed to be drained quite often."

X-rays from March 2006 revealed mild to moderate degenerative disc disease of the lumbar spine.

Regarding his claims for hepatitis C and polio, the Veteran reported his belief that he contracted hepatitis C from air gun vaccines in service in an April 2006 statement.  He also noted "I had polio as a child, entered service, aggravated the polio which is now more severe."

A VA medical record from April 2006 includes a notation that the Veteran reported having right arm and leg weakness since age 7, which was later diagnosed as polio.  He also reported a history of lumbar surgery in 1991.

In a May 2006 statement, the Veteran reported he was inoculated with air guns in service.  He denied a history of blood transfusions, intravenous drugs and tattoos.  He reported that he was seen at the Kaiser foundation from 1967 to 1972 due to right side weakness, and that they "determined [he] had a pinched nerve in [his] back when [he] was born and this caused" his right sided loss of strength.  He stated that he was finally diagnosed with post-polio syndrome in 2001.

A VA treatment record from May 2006 records the Veteran as stating that he "had polio when [he] was a child."  In July 2006, he stated he was told he had a pinched nerve in his spine when he was born, but that he was misdiagnosed and that he was recently diagnosed in 2000 as having had polio as a child.  In August 2006, the Veteran elaborated and sated that he work a leg brace as a child during his initial episode of polio.  He reported gradually developed increasing weakness of the right side over the "past few years" and difficulty with ambulation.

A private treatment record from May 2006 noted that the Veteran used cocaine in the 1980s. 

In a January 2008 statement, the Veteran reported that he "was in two car wrecks where the car [he] was in flipped both times.  Both times [he] had to spend the night in the hospital because of pain in his back.  Another time [he] was on a motorcycle and it flipped and again spent the night in the hospital because of the pain in [his] back and left knee."  He reported right arm and leg weakness and confirmed diagnosis of post-polio syndrome.  He then stated that he "never had any problems" before he joined the service.  He stated that "the only way [he] believes [he] could have contracted polio was the times in the Far East."

In a March 2008 statement, the Veteran reported he injured his knee riding a motorcycle in 1979.  His knee was injured to the point that he had to have it drained every two weeks for at least a year.  Then in the winter of 1979 or 1980 he was the passenger in a car that flipped "at least 3 times."  He was the only injured person and had to be taken to the hospital.  He stated he traveled to the "outskirts" of the Philippines and Thailand during service, and that his belief is that he contracted polio and hepatitis C on these outings.  He reported he had surgery on his back in 1991 and after recovery was fine for 15 years.  He stated that was his only surgery and he was not given a blood transfusion.  He also denied intravenous drug use.  Regarding his right side weakness, he reported that for five years while he was growing up the Kaiser Foundation was trying to figure out why he was physically "different" from other kids.  They determined that it was "a pinched nerve in [his] back," and he was given physical therapy exercises to perform.  He stated that he was able to join the Air Force.  He was only diagnosed with polio post-service.

Again in June 2008, the Veteran reported that he was not diagnosed with polio as a child but was diagnosed with a "pinched nerve" in his back which caused right sided weakness.  He was not diagnosed with polio until 2000.

In an April 2009 statement, the Veteran again reported his back was injured in 1979 in after he was the passenger in a car that flipped.  He stated that after the accident he continually complained of back pain in service.  He reported that toward the end of his enlistment there was a "major drug bust" on the base where he was stationed and that his name came up in the investigation.  He stated that he passed the drug tests he was administered, he was "exonerated," but he was also discharged early.  He reported that he never used illegal drugs in service, but after discharge he "started using and abusing illegal drugs from 1982 through 1985."  He stated throughout this time his back pain persisted until he had surgery in 1991, after which he was fine for 14 years.  

In a January 2010 statement, the Veteran stated that he "remembered" that the car flipped "3 times" when he injured his back in service.  

During his February 2010 hearing, the Veteran testified that he was involved in a motor vehicle accident in 1979 where the car "flipped eight times."  He stated that he injured his left knee riding dirt bikes and that "for years" his knee needed to be drained every two to three months.  He stated he felt he contracted hepatitis C from the air gun inoculations because "people did bleed, and there was blood dripping from people's arms after they had the shots."  He further testified that he "did not have polio" before he joined the service.  He stated he was given the vaccination when he was born in 1959, but that the vaccination was not perfected until 1961.  Loss of strength in his right arm and leg began 20 to 25 years ago, and finally in 2003 he was diagnosed with post-polio syndrome.  He felt that he must have had polio 20 to 30 years prior.

The Veteran was provided VA examinations in April 2012.  The examiner noted the Veteran had intervertebral disc syndrome with severe right side radiculopathy.  An MRI was noted to show multilevel degenerative changes including disc protrusion at L5-S1, L1-12 disc desiccation and mild disc space height loss, and L3-4 disc desiccation mild broad-based disc bulge.   He was also diagnosed with chronic left knee effusion.  In an addendum, the VA examiner stated that he/she could not provide an opinion as to whether the Veteran's lumbar spine disorders or left knee disorder were due to service without resorting to mere speculation because the Veteran's service treatment records and personnel records were not available.  

In May 2012, the Veteran argued that his medical records were wrong.  He stated that he never reported that he was diagnosed with polio as a child and that he did not report that he wore leg braces as a child.  He stated that after he was diagnosed with post-polio syndrome in 2003, that he and his doctors determined that the only way he could have contracted polio was when he "was in Korea" and "got real sick."  He stated the doctors at the base hospital had "never seen polio" and so he wasn't diagnosed properly.

In September 2013, the Veteran testified before the undersigned VLJ that 135 people at his base and 27 people from his squadron were involved in a drug investigation.  The 27 people from his squadron, including him, were taken from there top secret positions and assigned to "grunt work," including "stripping, waxing, buffing floors, moving furniture, mowing lawns, trimming bushes, cleaning out buildings," etc.  He stated that his drug tests came back "clean" but that he was still discharged early due to a "bounced check."  He testified that it was his belief that he was discharged because he was dating a colonel's step-daughter, and that this is also why his service records are missing.  He testified that the day before his Air Force physical he dropped a 2500-lbs pallet jack on his foot and his foot was three times its normal size.  The instructor told him to come back when he was better in a month, and when he came back he completed checked out and he could do all the exercises.  He testified that after he was discharged from service he noticed he was losing strength in his right arm and leg.  Finally, in 2005 he was diagnosed with post-polio syndrome.  "After talking with [Dr. F.B.] to figure out when [he] contracted [polio], it was decided that it had to be when [he] was in Korea in the spring of 1980."  He described being sick with a fever of 107 and vomiting and diarrhea.  He testified that he was medevac'd to a base in Japan, and was hospitalized for ten days.  When asked if Dr. F.B.'s records were available, he said that they were.  When asked if Dr. F.B. provided a positive nexus for his polio, he replied yes.  When asked about prior statements that he had polio as a child, he testified that he had asked his parents and that he was never sick enough.  He reported having measles, mumps and chicken pox as a child.  

The Veteran then testified that when he was a passenger in a motor vehicle accident in Japan in 1979/1980 the car flipped "seven times."  He testified he was taken to the hospital and x-rayed.  He stated he lived with the pain from then until 1991 when he underwent surgery.  He stated that he was fine until 2005 when he fell and reinjured his back.  He stated he sporadically sought treatment for his back from discharge to 1991, but that he could not get a copy of the records because it had been too long.  He testified that VA physicians had connected his current back disability to his 1980 accident.  When specifically asked if the record contained a medical nexus from his current back disorder to service, he replied "yes."  He was asked if his employment prior to 1991 involved heavy lifting or if he had any injuries.  He stated that he had a desk job and never had to lift anything heavy.  

The Veteran testified he injured his left knee in a motorcycle/dirt bike accident.  He stated that now his knee will just "lock up," but that he otherwise does not have any symptoms.  He stated that physicians have focused on his back and polio and not his left knee condition.  

Regarding his hepatitis C claim, the Veteran testified that he did not have any tattoos, and that he had never been an intravenous drug user.  He stated that during air gun inoculation, the guy in front of him in line moved and tore his skin and bled on the gun, and the gun was not cleaned before it was used on the Veteran.  He testified that the infectious disease physician had agreed with him that his hepatitis C was due to his in-service vaccinations.  When asked by the VLJ if he ever used intranasal ("through the nose") drugs, he replied "never."

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Board finds the Veteran's statements regarding the onset of his disabilities to be less than credible.  The Veteran's claims are burdened by a lack of service treatment records, and thus consistency of the Veteran's statements were of great importance for the validity of his claims.  The record, however, is replete with slight variations of stories (the car flipped once, three times, seven times, eight times), to larger variations (there were two car accidents, the knee was injured in the car accident v. motorcycle accident, his employment involved lifting heavy objects v. he didn't lift anything at his desk job).  Most troubling to the Board, as fact finder in a case with limited records, is the Veteran's change of story regarding whether he was diagnosed with polio as a child, and whether he had a drug problem in the 1980s.  It seems unlikely that a VA medical provider would have elaborated that the Veteran's childhood polio was treated with a leg brace when the Veteran did not report that he had a leg brace as a child.  Also, disturbingly, the Veteran initially reported his belief that he contracted hepatitis C and polio in the Philippines or Thailand because he visited these regions during service.  Later, he reported an elaborate story of a significant illness in Korea with a 107 fever, aches, nausea  and vomiting that resulted in being medevac'd to Japan and a 10-day hospital stay.  IF this incident occurred, the Board would have expected the Veteran to have reported it with his initial claim, and to have reported it to his treating physicians.  Although he stated that Dr. F.B. provided a nexus between his polio and his service, the 2005 record from Dr. F.B. merely contains a diagnosis.  Overall, the Board must find the Veteran's statements regarding in-service incurrence and of continuity of symptoms to not be credible.

A thorough review of the paper and electronic records does not reveal positive nexus statements associating the Veteran's left knee and low back disorders with service.  The 2012 VA examiner was unable to provide a nexus opinion without resorting to mere speculation because the record does not contain service treatment records, or records of treatment until 2005.  The only evidence of in-service incurrence or continued symptoms are the Veteran's statements.  The Board, as fact-finder, has determined that these statements are less than credible and do not support a findings of entitlement to service connection for a low back disorder or left knee disorder.

In summary, the record does not show that the claimed disorders are related service, and entitlement to service connection is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a left knee disability is denied.


REMAND

Hepatitis C

The Board notes that the Veteran was afforded a VA hepatitis C examination, and the examiner determined that it was likely the Veteran's hepatitis C was due to his drug use.  The examiner did not address the Veteran's contention that he developed hepatitis C due to air gun inoculation.  The Board notes that although the Veteran has been found to be less than credible regarding the injuries he sustained in service, and regarding whether he used drugs in the 1980s, the Board does find the Veteran's statement that he received vaccinations through air gun inoculation to be credible as this was a common method during his period of service.  As such, the claim should be remanded for an addendum opinion which addresses his claim of entitlement based on inoculation with an air gun.  

Polio

As noted previously, the veteran's service treatment records are not on file, and the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that (1) the disability existed prior to service and (2) was not aggravated by service will rebut the presumption of soundness.  See 38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

As the Veteran's service treatment records are not available, the presumption of soundness attaches.  As such, an addendum opinion is necessary to address whether there is clear and unmistakable evidence that the Veteran's polio existed prior to service, and clear and unmistakable evidence that it was not aggravated by service.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the 2012 VA examiner, if possible.  After a review of the record, virtual records, and the 2012 examination, the examiner should provide the following opinion:

Is it at least as likely as not the Veteran contracted hepatitis C during service, to specifically including through air gun inoculation?  Please note, the Board accepts as true that the Veteran received vaccinations through air gun inoculation.  Treatment records also include statements of drug usage in the 1980s.

The examiner must provide a detail explanation for any opinion proffered.  If the examiner is unable to provide any opinion requested, the examiner must fully explain why such opinion could not be obtained

2.  Return the claims file to the 2012 VA examiner, if possible.  Following a review of this REMAND directive, a complete review of the Veteran's record, virtual records and the 2012 examination of the Veteran, the examiner should provide an opinion whether the Veteran currently suffers from post-polio syndrome.  The examiner's report must explicitly state that such review occurred. 

Additionally answer the following:

a) Provide an opinion whether the Veteran's polio or post-polio syndrome clearly and unmistakably existed prior to the Veteran's entrance into active duty;

b) If the Veteran's polio/post-polio syndrome did not clearly and unmistakably exist prior to his service, then provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that polio/post-polio syndrome originated during, or is etiologically related to, his period of active duty.

c) If the Veteran's polio/post-polio syndrome did clearly and unmistakably exist prior to his period of active duty, provide an opinion as to whether the disability clearly and unmistakably was not aggravated beyond the natural progression of the disability during his service.

The examiner must provide a detail explanation for any opinion proffered. If the examiner is unable to provide any opinion requested, the examiner must fully explain why such opinion could not be obtained.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


